Citation Nr: 1016525	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  06-15 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of rheumatic 
fever.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active service from September 2000 to 
December 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  By that rating action, the RO in part, 
denied service connection for residuals of rheumatic fever.  
The Veteran appealed the RO's October 2005 rating action to 
the Board. This matter was denied by the Board in an August 
2007 decision. 

The Veteran appealed the Board's August 2007 decision to the 
Court of Appeals for Veterans Claims (Court).  In a September 
2009 Memorandum Decision (Decision), the Court ordered that 
the August 2007 Board decision be vacated and remanded to the 
Board for further proceedings consistent with the Decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the Court's September 2009 Memorandum Decision, 
and review of the claims file, the Board finds that further 
development of the claim is warranted. 

The Veteran contends that she currently has residuals of 
rheumatic fever that initially manifested as joint pain while 
on active military service and that they have continued since 
that time. 

Service treatment records (STRs) show that in December 2002 
and January 2003, the Veteran complained of daily 
polyarthralgia-type joint pain, primarily in her knees and 
shoulders, bilaterally.  She was diagnosed with 
polyarthralgia.  In late February 2003, it was recommended 
that the Veteran receive an echocardiogram to evaluate 
possible valvular involvement due to being diagnosed with 
rheumatic fever. In March 2003, an echocardiogram was 
negative for evidence of rheumatic heart disease.  In mid-to-
late April 2003, she was seen for a follow-up for her 
rheumatic fever.  The examiner indicated that the Veteran had 
been diagnosed with rheumatic fever two months previously and 
that she had an antistreptolysin-O titer (ASO) of 570.  

A physical evaluation of the Veteran was essentially within 
normal limits.  It was noted that her symptoms had resolved 
and that she was receiving penicillin therapy.  An assessment 
of rheumatic fever was recorded.  An ASO was requested.  The 
Veteran was instructed to follow-up on an as needed basis 
after her next episode.  The remainder of the STRs do not 
contain any clinical findings or pathology referable to 
polyarthalgia or rheumatic fever. 

VA evaluated the Veteran in September 2005, which was within 
a year of her discharge from active military service.  At 
that time, the examiner indicated that he had conducted a 
review of the claims files, to include the above-cited STRs.  
After a complete physical evaluation of the Veteran, to 
include laboratory testing, chest x-rays, pulmonary function 
tests, and other essential tests, the VA examiner concluded 
with a diagnosis of strep infection that resolved without 
residuals.  The examiner noted that while there were 
subjective complains of arthralgia, there was no evidence of 
arthritis.  

The VA examiner further opined that manifestations of 
rheumatic fever, except for carditis, subside within one 
month without residuals.  The examiner further indicated that 
chronic antibiotic therapy was not a known treatment for 
rheumatic fever, only prophylactic penicillin therapy for two 
years before dental procedures.  (See September 2005 VA 
general medical examination report). 

Reports prepared by Wichita State University, dating from 
April 2005 to November 2006, were received by the RO in May 
2007 and were not addressed by the Board in its August 2007 
decision.  As noted in the Court's September 2009 Decision, 
these records pertinently show that the Veteran had been 
prescribed penicillin and other medications for rheumatic 
fever as part of a five-year course of treatment for 
rheumatic fever diagnosed while she was on active military 
duty in February 2003.  
Pursuant to the Court's September 2009 Decision, the 
Veteran's assertions, and the above-cited medical evidence 
from Wichita State University, the Board finds that a remand 
is necessary for further development of the claim.

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  The RO/AMC will:

a.  Ascertain if the Veteran has 
received any VA, non-VA, or other 
medical treatment for residuals of 
rheumatic fever that are not 
evidenced by the current record.  
The Veteran should be provided with 
the necessary authorizations for the 
release of any treatment records not 
currently on file.  

b.  Advise the Veteran that it is 
her responsibility to provide 
competent medical evidence or the 
identities and addresses of any 
medical care providers who have 
expressed such an opinion, that any 
residuals of rheumatic fever had 
their onset during her period of 
active military service, or are 
etiologically related thereto.  

c.  The RO/AMC will obtain these 
records and associate them with the 
claims file.  

2.  The AMC/RO must arrange a review of 
the claims file by the VA examiner who 
examined the Veteran in September 2009 to 
provide an opinion on the etiological 
relationship, if any, between any current 
residuals of rheumatic fever and the 
Veteran's period of active military 
service.  The Veteran's claims file, 
including any additional records obtained 
pursuant to the development requested 
above, must be made available to the 
September 2005 VA examiner.  The AMC/RO 
must ensure the following are 
accomplished:

a.  The September 2005 VA examiner 
must express an opinion as to 
whether the Veteran currently has 
any residuals of rheumatic fever 
that are causally related to, or had 
their onset during, her period of 
active military service.  The 
rationale for all opinions expressed 
should be provided.

b.  If the examiner who saw the 
Veteran in September 2009 is 
unavailable, the AMC/RO must obtain 
the above opinion, after review of 
the claims file, from another 
appropriate health care provider.

In rendering the above-requested 
opinion, the September 2005 VA 
examiner, or other appropriate 
health care provider, must comment 
on treatment records, prepared by 
Wichita State University, dating 
from April 2005 to November 2006, 
showing that the Veteran had been 
prescribed penicillin and other 
medications for rheumatic fever as 
part of a five-year course of 
treatment for rheumatic fever 
diagnosed while she was on active 
military duty in February 2003.  

3.  If the September 2005 examiner, or 
other appropriate health care provider, 
determines that a current examination is 
required in order to provide a reasoned 
opinion, an examination of the Veteran 
should be conducted, to include any 
appropriate tests, and a copy of the 
examination report must be associated 
with the claims file.  If such an 
examination is conducted, the claims 
file, and a copy of this remand, must be 
reviewed by the examiner in conjunction 
with the examination, and the examiner 
must acknowledge receipt and review of 
these materials in any report generated.

4.  If an examination is scheduled, the 
AMC/RO must notify the Veteran that it is 
her responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2009). In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  After the above has been completed, 
the AMC/RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See 38 C.F.R. § 4.2 (If the findings on 
an examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.).  
Specific attention is directed to the 
reviewer report and examination report, 
if any.  If any report does not include 
all test reports, special studies or 
fully detailed descriptions of all 
pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the providing health 
care provider for corrective action.

6.  Thereafter, the AMC/RO should re-
adjudicate the Veteran's claim for 
service connection for residuals of 
rheumatic fever in light of all of the 
evidence of record. If the benefit sought 
on appeal remains denied, the Veteran and 
her representative should be provided a 
supplemental statement of the case 
("SSOC").  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal. An appropriate 
period of time should be allowed for 
response.

The purpose of this remand is to assist the Veteran with the 
substantive development of the claim for service connection 
for residuals of rheumatic fever.  The Veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the Veteran until further notice.  
The Board takes this opportunity, however, to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim 
is both critical and appreciated. 

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



